Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants amendment filed March 1, 2021.
Claims 1-20 are pending. No claim is added and none cancelled.
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.

Claim Objections
Claims 5, 7, and 14 are objected to because of the following informalities: 
Claim 5 is missing a status identifier (i.e. original, currently amended, previously amended, etc.)
Claim 7 status identifier indicates “Original” however there are amendments within the claim, thus the identifier should state “Currently Amended”
 Claim 14 status identifier indicates “Original” however there are amendments within the claim, thus the identifier should state “Currently Amended”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yochai (U.S. Patent Application No. 2013/0198447) in view of Rabold (U.S. Patent Application No. 2004/0215619).

Regarding Claim 1, Yochai discloses a method, comprising: 
receiving a logical record from a storage node of a storage system into a transaction engine of a storage unit of the storage node (par [0033], [0035], Yochai – storage means is provided by a storage system with one or more storage nodes); 
writing the logical record into a data structure of the transaction engine (par [0048], Yochai); 
writing, to a command queue of the transaction engine, an indication to perform an atomic update using the logical record (par [0038], [0044-0045], Yochai); and 
transferring each portion of the logical record from the data structure of the transaction engine to non-persistent memory of the storage unit as a committed transaction (par [0056-0058], Yochai). 
While Yochai discusses the use of a cache and pre-cache memory storage that corresponds to the atomic write operation being transferred; and the cache and pre-cache being an example of volatile memory such as RAM (see par [0036-0037]); however, Yochai is not as detailed with respect to the transferring of data going to a non-persistent memory.
par [0033], Rabold – transfer files to non-persistent storage area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rabold’s teachings into the Yochai system. A skilled artisan would have been motivated to combine in order to more efficiently integrate persistent and non-persistent storage.

Regarding Claim 2, the combination of Yochai in view of Rabold, disclose the method of claim 1, further comprising: 
transferring contents of the non-persistent memory to persistent memory of the storage unit, responsive to an event and further responsive to completing the atomic update, wherein the event is one of a power loss (par [0026-0027], [0033], Rabold), an operating system crash, or a software process crash. 

Regarding Claim 3, the combination of Yochai in view of Rabold, disclose the method of claim 1, wherein the logical record has a length greater than a data bus width of a processor of the storage node and wherein: 
transferring each portion of the logical record from the data structure of the transaction engine to the non-persistent memory includes transferring the logical record from the transaction record buffer to random-access memory (RAM) of the storage unit (par [0037], Yochai); wherein the atomic update includes transferring an entirety of the logical record from the transaction record buffer to the RAM as the committed transaction (par [0037], [0047], Yochai). 

Regarding Claim 4, the combination of Yochai in view of Rabold, disclose the method of claim 1, further comprising: 
par [0026], [0033], Rabold). 

Regarding Claim 5, the combination of Yochai in view of Rabold, disclose the method of claim 1, wherein writing to the command queue includes writing a description of a transaction, the description recording the atomic update (par [0044], Yochai). 

Regarding Claim 6, the combination of Yochai in view of Rabold, disclose the method of claim 1, wherein writing to the command queue comprises: 
writing a description of a transaction to the command queue, wherein the description of the transaction includes a sequence number and at least one of: a size of the logical record, a destination address of the logical record (par [0044], [0068-0071], [0077], Yochai), or a destination ending address of the logical record, wherein writing the description of the transaction to the command queue records a transactional commit characterized by transferring an entirety of the logical record from the data structure of the transaction engine to the non-persistent memory (par [0063-0064], [0071], Yochai). 

Claim 7 contain similar subject matter as claim 1 above; and is rejected under the same rationale.

Claim 14 contain similar subject matter as claim 1 above; and is rejected under the same rationale.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yochai in view of Rabold, further in view of Shimozono (U.S. Patent Application No. 2008/0104344).
Regarding Claim 10, the combination of Yochai in view of Rabold, disclose the storage unit for a storage system of claim 7, further comprising: an energy reserve coupled to the non-persistent memory, the persistent memory, and the transaction engine, the energy reserve having sufficient electrical capacity to power a completion of the transfer of the logical record to the non-persistent memory and power a further transfer of contents of the non-persistent memory to the persistent memory (par [0026], [0033], Rabold).
While Rabold teaches non-persistent and persistent memory (see Fig.3; Rabold); however, Rabold is not as detailed with respect to the non-persistent memory including dynamic random-access memory (DRAM); and the persistent memory including flash memory. 
On the other hand, Shimozono discloses dynamic random-access memory (DRAM) (par [0057], Shimozono); and flash memory (par [0057], Shimozono).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shimozono’s teachings into the Yochai and Rabold system. A skilled artisan would have been motivated to combine in order to create a more enhanced storage system that implements and expands into a plurality of different operating environments.

Claims 11-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yochai in view of Rabold, further in view of Ebrahim (U.S. Patent No. 5,893,165).
 	Regarding Claim 11, the combination of Yochai in view of Rabold, disclose the storage unit for a storage system of claim 7, further comprising: the information about the logical record includes a destination address of the logical record and information about a size of the logical record (par [0035], [0065-0067], Yochai); and a byte length of the transaction record buffer is greater than one logical record (par [0079], [0083], Yochai). 

On the other hand, Ebrahim discloses a transaction interlock that tracks information about the logical record (col.6, lines 51-66, Ebrahim); and the transaction interlock includes a transaction record buffer (cols.6-7, lines 61-67 and 1-15, respectively, Ebrahim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ebrahim’s teachings into the Yochai and Rabold system. A skilled artisan would have been motivated to combine in order to govern access to memory and execute memory transactions having varying access for better parallelization of the transactions.

Regarding Claim 12, the combination of Yochai in view of Rabold, further in view of Ebrahim, disclose the storage unit for a storage system of claim 7, further comprising: 
a transaction interlock having a transaction record buffer configured to receive at least one logical record (cols.6-7, lines 61-67 and 1-15, respectively, Ebrahim) wherein a first bus coupling the transaction record buffer and the non-persistent memory (col.5, lines 28-33, Ebrahim) and a second bus coupling the processor and the transaction record buffer, wherein the first bus is wider than the second bus (cols.6-7, lines 61-67 and 1-15, respectively, Ebrahim). 

Regarding Claim 13, the combination of Yochai in view of Rabold, further in view of Ebrahim, disclose the storage unit for a storage system of claim 7, further comprising a transaction interlock, configured to direct each of the atomic updates, wherein completing the transfer of the logical record to the non-persistent memory constitutes a transactional commit which is recorded in information about the logical record as written to the transaction interlock Fig.3; col.2, lines 11-30 and col.9, lines 46-50, Ebrahim). 
Claims 15-20 contain similar subject matter as the claims above; and are rejected under the same rationale.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the transaction engine configured to complete an atomic update that is in progress when an event occurs, wherein a transaction interlock assures coherency of the atomic update that is in progress, and wherein the contents of the non-persistent memory, having a coherent image of a logical record associated with the atomic update, are available in the persistent memory, after the event, for use during a recovery of the storage system, wherein the logical record has a length greater than a bus width of a processor associated with the transfer of the logical record.

Response to Arguments
Applicant argues the cache requirements of Yochai would change the principle operation of Yochai. 
Examiner respectfully disagrees. To begin, the examiner is not attempting to change the cache requirement of Yochai; the examiner is simply relying on Yochai and its storage system environment as detailed. Yochai teaches “Stored data can possibly be logically represented to a client in terms of logical objects. Depending on storage protocol, the logical objects can be logical volumes, data files, image files, etc. A logical volume (also known as logical unit) is a 

Applicant argues, Yochai does not have the storage node of the storage system architecture to generate the logical record for the write command.
Examiner respectfully disagrees. Yochai teaches “The storage system comprises a storage control layer 103 comprising one or more appropriate storage control devices operatively coupled to the plurality of host computers, and a plurality of data storage devices (e.g. disk units 104-1-04-k) constituting a physical storage space optionally distributed over one or more storage nodes” (see par [0033]). And Yochai discusses at par [0044-0045] that a write command is received for the logical volume. As a result, the above-argued features are in fact taught. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
March 25, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161